         Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

J.O.P., et al.,                            *

        Plaintiffs,                        *
                                                 Civil No. 8:19-CV-01944-GJH
        v.                                 *

U.S. DEPARTMENT OF HOMELAND                *
SECURITY, et al.,                          *

        Defendants.                        *

*       *         *   *   *    *     *     *     *     *     *      *      *   *

             DEFENDANTS’ OPPOSITION TO MOTION TO CERTIFY CLASS
             Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 2 of 24



                                                       TABLE OF CONTENTS

INTRODUCTION....................................................................................................................................... 4


BACKGROUND ......................................................................................................................................... 6


ARGUMENT ............................................................................................................................................. 10


   A.The Proposed Class Does Not Satisfy the Threshold Requirement of Ascertainability
     Implicit in Rule 23(a). ....................................................................................................................... 11


       1. Plaintiffs’ class is not ascertainable because USCIS cannot identify those individuals
          who were not UACs on their filing date without engaging in individualized fact-finding. ... 12


       2. Plaintiffs’ class is also not ascertainable because the definition is too vague to enable
          the court to identify a relevant class. .......................................................................................... 15


       3. Plaintiffs’ class is further not ascertainable because Plaintiffs misunderstand the
          USCIS process of receiving and reviewing potential UAC applications and those it
          considers to be pending. .............................................................................................................. 16


   B. The Proposed Class Does Not Satisfy the Commonality Requirement Under Rule 23(a)(2). ... 18


       1. Plaintiffs’ proposed class should not be certified because there is no question of law or
          fact common to all class members. ............................................................................................. 19


       2. Plaintiffs’ proposed class should also not be certified because members of the proposed
          class are in a variety of procedural postures regarding their asylum applications. .............. 20


       3. Plaintiffs’ proposed class should further not be certified because a class action is not the
          appropriate method for resolving Plaintiffs’ alleged Due Process harms. ............................. 21


   C. The Proposed Class Does Not Satisfy the Typicality Requirement Under Rule 23(a)(3). ......... 22


CONCLUSION ......................................................................................................................................... 23




                                                                           2
            Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 3 of 24



                                                 TABLE OF AUTHORITIES

Cases
Amaya v. DGS Constr., LLC, 326 F.R.D. 439 (D. Md. 2018) ...................................................... 12
Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1982) ................................................................ 10
EQT Production Co. v. Adair, 764 F.3d 347 (4th Cir. 2014) ................................................ passim
Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147 (1982).............................................................. 22
Goss v. Lopez, 419 U.S. 565 (1975) ............................................................................................. 21
Hammond v. Powell, 462 F.2d 1053 (4th Cir. 1972) .................................................................... 10
Jennings v. Rodriguez, 138 S. Ct. 830 (2018) .............................................................................. 21
Marcus v. BMW of N. Am., LLC, 687 F.3d 583 (3d Cir. 2012) .................................................... 22
Matter of M-A-C-O-, 27 I&N Dec. 477 (BIA 2018)....................................................................... 8
Spotswood v. Hertz Corp., Civil Action No. RDB-16-1200, 2019 WL 498822
  (D. Md. Feb. 7, 2019) ................................................................................................................ 11
Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311 (4th Cir. 2006) ........................................... 10
Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) ................................................ 10, 11, 18, 19
Other Authorities
7A Charles Alan Wright et al., Federal Practice & Procedure (3d ed. 2005) ............................. 11
Rules
Fed. R. Civ. P. 23(a) ......................................................................................................... 10, 18, 22
Regulations
8 C.F.R. 208 .................................................................................................................................. 20
          Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 4 of 24



                                              INTRODUCTION

         Plaintiffs brought this action challenging the policies set forth by the Department of

Homeland Security’s (“DHS”) United States Citizenship and Immigration Services (“USCIS”) in

its May 31, 2019 memorandum titled “Updated Procedures for Asylum Applications Filed by

Unaccompanied Alien Children” (“2019 Memo”). However, by agreeing to temporary restraining

orders (“TROs”) and a preliminary injunction (“PI”), Defendants have conceded Plaintiffs’

primary allegation in the original Complaint about USCIS’ implementation of the 2019 Memo as

regards requiring asylum officers to conduct de novo inquiries regarding applicants’ UAC status

on the date they filed their asylum applications in every case where USCIS determines its

jurisdiction over an application filed by an applicant in removal proceedings who seeks to file with

USCIS as an unaccompanied alien child (“UAC”). That aspect of this case is long concluded.

         The Amended Complaint focuses on a footnote in the 2019 Memo that discussed the

USCIS pre-existing practice of deferring to determinations by immigration judges (“IJs”) about

who has jurisdiction over an application filed by an individual in removal proceedings before them

where that individual claims to have filed an application as a UAC. The Amended Complaint

alleges that this practice originated in the 2019 Memo and that it is unlawful on a variety of bases.

As the Defendants have established, however, USCIS had a long-standing practice prior to 2019

of interpreting applicable statutes, regulations, and binding precedent to require deferring to IJ

UAC determinations in cases where IJs made such determinations. See Exhibit 1 ¶¶ 13-14 (2019

Sicard Decl.). 1




1
 This declaration is the same declaration filed in support of the defendants’ opposition to the plaintiffs’ motion to
enforce the preliminary injunction, ECF 88-1, and defendants’ motion to dismiss the amended complaint, ECF 101-
2. It is included here a third time for ease of reference.


                                                          4
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 5 of 24



       Plaintiffs now move to certify a class consisting of all individuals nationwide who prior to

the effective date of a lawfully promulgated policy prospectively altering the policy set forth in

the 2013 Kim Memorandum (“2013 Memo”) (1) were determined to be an Unaccompanied Alien

Child; and (2) who had filed an asylum application that was pending with USCIS; and (3) on the

date they filed their asylum application with USCIS, were 18 years of age or older, or had a parent

or legal guardian in the United States who is available to provide care and physical custody; and

(4) for whom USCIS has not adjudicated the individual’s asylum application on the merits. ECF

No. 117-1 at 2.

       The Court should deny this motion. First, the proposed class is not ascertainable. The

class definition is vague and it cannot be objectively determined through the information currently

available to DHS which individuals, of all those who have or have had an asylum application

pending with USCIS, failed to meet the UAC requirements on the date they filed their asylum

application with USCIS. This inquiry would force the Court to engage in individualized fact-

finding, directly counter to Plaintiffs’ assertion that identifying the class is a “simple matter.”

Ascertainability is a key threshold requirement, and the inability of the parties or the Court to

ascertain the class members is alone sufficient basis on which to deny the motion.

       Next, however, this proposed class definition is overly broad and includes individuals that

USCIS would not have jurisdiction over under the 2013 Memo, undercutting Plaintiffs’ arguments

on commonality and typicality. Since jurisdiction has not yet been determined for many of those

described in the proposed class, and it is inaccurate to speculate that all members of this class will

even receive IJ jurisdictional determinations, much less IJ determinations that USCIS lacks

jurisdiction, it would be impossible for the Court to make a classwide resolution. Furthermore, as

currently defined, this class would contain individuals who are outside the scope of Plaintiffs’




                                                  5
         Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 6 of 24



alleged harms because their applications were not adjudicated on the merits for reasons other than

USCIS deferrals to IJs, such as an applicant’s failure to comply with identity check or interview

requirements.    For all of these reasons, the Court should deny Plaintiffs’ motion for class

certification.

                                       BACKGROUND

        The William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008

(“TVPRA”), Public Law 110-457, was signed into law on December 23, 2008 and became

effective 90 days thereafter, on March 23, 2009. Section 235(d)(7)(B) of the TVPRA provides

asylum officers with “initial jurisdiction over any asylum application filed by” a UAC. In 2009,

USCIS issued a memorandum describing certain aspects of the manner by which asylum officers

would review and evaluate asylum applications under the TVPRA. Exhibit 1 ¶ 5 (2019 Sicard

Decl.). At the time the TVPRA came into effect, the Department of Justice’s Executive Office for

Immigration Review (“EOIR”) had not issued any guidance addressing whether IJs could or should

make the determination about whether an alien in removal proceedings before them who wished

to apply for asylum was in fact a UAC. Id. at ¶ 7. The practice of deferring to IJ determinations

arose only after USCIS issued the 2013 Memo, when IJs began regularly to assert their jurisdiction

to make determinations about whether USCIS had jurisdiction over an asylum application because

it was filed by a UAC, or whether the IJ retained jurisdiction over the application because it was

not filed by a UAC.

        USCIS issued the 2013 Memo to address issues that had developed under the 2009

procedures. Id. at ¶ 8. And as the Court is aware from briefing in this case, the 2013 Memo arose

in part out of the USCIS Ombudsman’s Report in 2012, which found the USCIS’ redetermination

of an applicant’s UAC status at the time of filing to be time-consuming, add significant delays,




                                                6
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 7 of 24



and heavily tax resources, and recommended that USCIS eliminate its practice of making new

UAC determinations during the asylum interview. See ECF 3-3 (2012 Ombudsman Report).

Under the 2013 Memo, rather than conducting a new factual inquiry and determination in every

case about whether the applicant met the UAC definition on the date of filing the asylum

application, asylum officers were instructed to adopt the otherwise undisturbed UAC

determinations of the U.S. Customs and Border Protection (“CBP”) or the U.S. Immigration and

Customs Enforcement (“ICE”) that had been made for custody purposes. See Exhibit 1 ¶ 8 (2019

Sicard Decl.). This meant that in such cases the asylum officers would not conduct any fact-

finding into the applicant’s age or unaccompanied status on the date the application was filed. Id.

       However, if there was an affirmative act by one of the agencies or components involved in

UAC custody, specifically CBP, ICE, or the U.S. Department of Health and Human Services

(“HHS”), that terminated the UAC finding prior to the date the asylum application was first filed,

USCIS could not adopt the prior determination, and would make an independent factual inquiry

into and determination regarding UAC status on the filing date. Id. Thus, for example, if

subsequent to entry and being encountered, ICE had occasion to again encounter an individual and

examined the evidence about the applicant’s age and determined he was over 18 before filing the

asylum application, the 2013 Memo recognized that ICE’s new determination would void the prior

UAC factual findings. In that scenario, there would be no undisturbed prior determination to adopt

and USCIS would make a new factual determination on whether the applicant met all elements of

the UAC definition on the date of filing.

       In 2013, IJs were generally not conducting any fact-finding into whether an individual was

a UAC on the filing date. Id. at ¶ 9. As time passed, however, IJs increasingly began to assert

their authority and undertake fact-finding on UAC status to determine their own jurisdiction where




                                                7
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 8 of 24



an alien in removal proceedings before them claimed to be filing an asylum application as a UAC.

Id. USCIS recognized that IJ assertions of jurisdiction to determine jurisdiction over UAC asylum

applications increasingly raised the possibility that USCIS and the IJ might both assert jurisdiction

over the asylum application of the same person. Id. at ¶ 10. And where USCIS and an IJ may have

asserted jurisdiction, the possibility also existed for an asylum officer and the IJ to reach conflicting

results on the merits of their adjudications. Id. In the years prior to the 2019 Memo, and in order

to avoid the situation where an asylum officer and an IJ reached conflicting conclusions, USCIS

interpreted its governing statutes and regulations to require that it defer to the jurisdictional

determination made by the IJ who had jurisdiction over the removal proceedings at issue. Id. at ¶

11. IJs increasingly asserted such jurisdiction, and in October 2018, the Board of Immigration

Appeals issued a precedential decision holding that IJs did indeed have the jurisdiction to

determine the status of alleged UACs in proceedings before them, and hence to determine who

had jurisdiction over the asylum application of such alleged UACs. Matter of M-A-C-O-, 27 I&N

Dec. 477 (BIA 2018).

        USCIS did not include any reference to this practice of deferring to IJ determinations in

the 2013 Memo because USCIS had as of 2013 not seen frequent conflicts that raised the need to

memorialize the practice. Exhibit 1 ¶ 12 (2019 Sicard Decl.). But as IJs gradually began to assert

their authority to determine UAC jurisdiction, the possibility of conflicting decisions grew. Id.

Accordingly, while there is no reference in the 2013 Memo and no other formal memorandum

issued to articulate this practice, the practice represented USCIS’ plain reading of the law

governing such potential conflicts that existed well before the 2019 Memo and was articulated

publicly. Specifically, in a quarterly stakeholder meeting in November 2017, USCIS responded

to a question about jurisdiction that “under current guidance, asylum offices defer to IJ




                                                   8
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 9 of 24



determinations where IJs have made a finding that an asylum application was not filed by a

UAC,” and “[i]f an immigration judge determines that an application was not filed by a UAC,

USCIS currently defers to that finding.” Id. at ¶ 12-14 (quoting USCIS Asylum Division

Quarterly Stakeholder Meeting Agenda, Friday, November 3, 2017, publicly available at

https://www.uscis.gov/outreach/asylum-division-quarterly-stakeholder-meeting-8 at page 4)

(emphasis added). The practice of deferring to IJ UAC determinations before the promulgation of

the 2019 Memo is also reflected in case-related emails sent to and from various personnel at USCIS

about specific individual cases over the years, however the great majority of these emails are

privileged. Id. at ¶ 15.

       In order to assist in determining in such cases whether the IJ had in fact made a

determination that an application was not filed by a UAC, USCIS asked ICE trial attorneys (TAs)

to ask the IJ to issue a written order on this point, or in the alternative to memorialize IJ decisions

on jurisdiction made from the bench by completing a memo to the file. Id. at ¶ 16. In June 2018,

USCIS developed a template for an ICE TA memo to file, that would include the type of

information that USCIS would need to have in the record in order to recognize and defer to an IJ

jurisdictional determination. Id. (citing Template Memo to File). This template was designed to

allow USCIS to review the ICE TA memo and ascertain whether the IJ engaged in fact finding to

determine whether the asylum applicant was a UAC on the date of filing. Id.

       Here, Plaintiff E.D.G. is the only named plaintiff in whose case USCIS has deferred to an

IJ determination that he was not a UAC on the date he filed his asylum application. The asylum

office reviewed the record in his case and determined that the IJ had conducted a factual inquiry

to determine that the IJ, not USCIS, had jurisdiction over the asylum application. Id. at ¶ 18.

(citing IJ Decision and Order). The IJ’s decision clearly concludes that E.D.G. was not a UAC on




                                                  9
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 10 of 24



the date he filed his asylum application and therefore the immigration court had jurisdiction over

it. Id. The immigration court determined that it had jurisdiction as E.D.G. filed his asylum

application after the age of 18 and no longer met the definition of a UAC due to his age at that

time. Id. at ¶ 19. Thus, consistent with its practice under the 2013 Memo, USCIS determined that

it should defer to the jurisdictional determination made by the IJ. Id.

                                           ARGUMENT

       Plaintiffs’ Motion for Class Certification should be denied because the proposed class fails

to meet the requirements of Fed. R. Civ. P. 23(a). The Fourth Circuit has “repeatedly recognized

that Rule 23 contains an implicit threshold requirement that members of the proposed class be

‘readily identifiable.’” EQT Production Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014) (quoting

Hammond v. Powell, 462 F.2d 1053, 1055 (4th Cir. 1972)). Additionally, the party seeking class

certification must satisfy the four requirements listed in Fed. R. Civ. P. 23(a): (1) a class so

numerous that joinder of all members is impracticable (numerosity); (2) common questions of law

or fact to the class (commonality); (3) the claims or defenses of the representative parties are

typical of the claims or defenses of the class (typicality); and (4) the representative will adequately

protect the class (adequacy). See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 613-14 (1982);

Fed. R. Civ. P. 23(a)(1)-(4); see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 344 (2011).

       In the Fourth Circuit, it is well settled that “it is the plaintiff who bears the burden of

showing that the class does comply with Rule 23.” Thorn v. Jefferson-Pilot Life Ins. Co., 445

F.3d 311, 321 (4th Cir. 2006) (emphasis in original). As the Supreme Court explained, “Rule 23

does not set forth a mere pleading standard.” See Wal-Mart Stores, Inc., 564 U.S. at 350. Instead,

a “party seeking class certification must affirmatively demonstrate his compliance with the Rule–

that is, he must be prepared to prove that there are in fact sufficiently numerous parties, common




                                                  10
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 11 of 24



questions of law or fact, etc.” Id. (emphasis in original). In light of this burden, district courts

must undertake a “rigorous analysis” to determine if Rule 23 requirements have been met. See id.

at 351. Plaintiffs here have failed to satisfy the ascertainability, commonality, and typicality

requirements because individualized fact-finding is required to ascertain those individuals that

were not UACs at the time of filing their asylum application and members of the proposed class

are markedly different from each other and the named Plaintiffs.

         A. THE PROPOSED CLASS DOES NOT SATISFY THE THRESHOLD REQUIREMENT                         OF
            ASCERTAINABILITY IMPLICIT IN RULE 23(A).

       “A class cannot be certified unless a court can readily identify the class members in

reference to objective criteria,” which courts refer to as an “ascertainability” requirement. EQT

Production, 764 F.3d at 358. This requirement “will not be deemed satisfied unless…it is

administratively feasible for the court to determine whether a particular individual is a member.”

Id. (quoting 7A Charles Alan Wright et al., Federal Practice & Procedure § 1760 (3d ed. 2005)

(internal quotation marks omitted). As explained below, identifying who did not meet the UAC

definition at the time of filing their asylum application – a pivotal element of Plaintiffs’ proposed

class definition – entails substantial administrative difficulties. Additionally, Plaintiffs’ class

definition lacks sufficient clarity to even identify such relevant class.         Having failed to

acknowledge these difficulties, let alone propose an administratively feasible solution, Plaintiffs

cannot meet their burden on class certification.

       Plaintiffs’ claim that identifying the relevant class in this case is a “simple matter, based

on clear and objective criteria,” is misguided. ECF No. 117-1 at 15. It is not enough to “merely

identify a mass of data which could aid the process of identifying class members.” Spotswood v.

Hertz Corp., Civil Action No. RDB-16-1200, 2019 WL 498822, at *6 (D. Md. Feb. 7, 2019).

“Plaintiff[s] must also provide an efficient method of using this information.” Id. “[A] class



                                                   11
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 12 of 24



cannot be certified if its membership must be determined through individualized fact-finding or

mini-trials.” Amaya v. DGS Constr., LLC, 326 F.R.D. 439, 446 (D. Md. 2018). Thus, the Fourth

Circuit vacated and remanded a district court’s class certification decision that relied on “local

land records” to determine class membership because “resolving ownership based on land records

can be a complicated and individualized process” potentially requiring the resolution of “title

defect issues.” EQT, 764 F.3d at 359. Similarly, ascertaining which individuals “on the date they

filed their asylum application with USCIS, were 18 years of age or older, or had a parent or legal

guardian in the United States who is available to provide care and physical custody,” is a

“complicated and individualized process” and would in many cases require exactly the kind of

“mini-trials” that defeat a proposed class under the standard Plaintiffs themselves argue. Id.

               1. Plaintiffs’ class is not ascertainable because USCIS cannot identify those
                  individuals who were not UACs on their filing date without engaging in
                  individualized fact-finding.

       For many cases, no entity has ever considered or determined whether an applicant “on the

date they filed their asylum application with USCIS, were 18 years of age or older, or had a parent

or legal guardian in the United States who is available to provide care and physical custody.” CBP

and ICE UAC determinations are made solely for custody purposes and do not address whether

these elements are met on the date of filing. Exhibit 2 ¶ 12 (2020 Sicard Decl.). In fact, such

determinations are usually made upon initial apprehension, before an asylum application is even

filed. Id. Further, IJs make determinations of UAC status once the case has come before them,

which may not happen for years after an application has been filed with USCIS. Id. at ¶ 26. Since

enjoining the 2019 Memo, which provided USCIS with the ability to determine whether an

applicant met the UAC criteria at the time of filing, USCIS can no longer make these

determinations. Id. at ¶ 10-12. And the 2013 Memo, which USCIS is currently operating under,




                                                12
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 13 of 24



only provides USCIS make such determinations where there is no prior UAC determination in

place on the date of filing (i.e. where another agency took an affirmative act that terminated any

previous UAC determination that had been made). Id.

       Plaintiffs’ proposed class would require USCIS to ascertain whether every applicant who

ever had an asylum claim pending with USCIS either turned 18 before filing or had a parent or

legal guardian available to provide care and physical custody on the date they filed the asylum

application. Even if USCIS were required to reinstate procedures similar to those of the 2019

Memo, the assessment needed to determine who was not a UAC at the time of filing their asylum

application is not a simple matter. Id. at ¶ 16. While the age determination may usually be

relatively straightforward from record documents, there are also cases where there is a factual

dispute regarding age because documents are contested. Id. at ¶ 18. Additionally, the question of

whether a parent or legal guardian was available on the filing date can be an extremely complex

factual issue and generally cannot be determined without USCIS conducting additional fact-

finding through an interview. Id. at ¶ 19. Conducting individualized case reviews, which in many

cases would require interviews of the applicants, of the over 27,000 individuals cited by Plaintiffs

would not be “administratively feasible.” EQT Production, 764 F.3d at 358.

       Plaintiffs cite to USCIS public statements suggesting that a substantial proportion of

applicants who claim UAC status when filing asylum applications with USCIS have at some point

been placed with one or more parents. However, this does not resolve the question at issue, which

is whether there was a parent or legal guardian available to provide care and physical custody on

the date the asylum application was filed with USCIS. An applicant may have been released to a

parent, for example, and later, before the filing, the parent may have been taken into immigration

custody themselves or been deported, been incarcerated, or may have become unable or unwilling




                                                13
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 14 of 24



to care for the child for other reasons, such that they were not “available” to provide care and

physical custody of the child at the time the asylum application was filed. Additionally, a child

may have been unaccompanied even if he or she was in the informal care and physical custody of

other adults, including family members who are not parents or legal guardians of the child. Exhibit

2 ¶ 19 (2020 Sicard Decl.). In some cases, there may be evidence that a non-parent is a legal

guardian. In such cases, determining whether an individual qualifies as a legal guardian requires

USCIS to engage in significant investigative work, including searching for a formal court order or

its equivalent in a foreign system and reviewing various types of documents. Id.

       Determinations about the “availability” of a parent or legal guardian to provide care and

physical custody can also present difficult and nuanced issues. Id. at ¶ 20. When CBP or ICE take

a child into custody they make a determination about the availability of a parent or legal guardian

at the time of apprehension. Id. However, CBP and ICE do not generally examine whether this

unavailability is temporary by looking into the underlying reasons that the parent was unavailable

at the time of apprehension (e.g., the agency was unable to contact the parent, or the parent was

detained or incarcerated, ill, unwilling to take the child, or undocumented and unwilling to make

contact with immigration authorities) or assess the impact of those reasons on the parent’s later

availability because the inquiry is limited to custody at the time of encounter. Id. At the asylum

office, these UAC determinations become more complex. Regardless of whether an applicant

brings a parent to the interview, there still must be an inquiry into whether the parent was available

to provide care and physical custody at the time of filing, which may have been months or even

years before the interview. Id. at ¶ 21. Prior to the 2013 Memo, USCIS in some cases determined

that a parent was “available” (and therefore the child was not a UAC) on the asylum filing date,

where the child stated that he was not living with that parent, but provided evidence that the parent




                                                 14
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 15 of 24



was in fact caring for the child. Id. Conversely, USCIS would have to examine the “availability”

of parents with whom the child was in fact living in complex situations involving, for example,

mental illness of the parent. Id.

                2. Plaintiffs’ class is also not ascertainable because the definition is too vague
                   to enable the court to identify a relevant class.

        Even if it were administratively feasible to identify those individuals that failed to satisfy

the UAC definition at the time of filing, Plaintiffs’ class is further not ascertainable because it lacks

sufficient specificity to enable the court to “readily identify” the relevant class members. EQT

Production, 764 F.3d at 358. First, Plaintiffs fail to identify by whom the UAC determination

need be made, under what authority, and through which means of documentation in order to

identify those individuals who “were determined to be a UAC.” CBP, ICE, HHS, USCIS, and IJs

all make determinations about applicants’ UAC status at different times, for different purposes,

and under different authorities. In addition, USCIS frequently receives communications from

advocates making assertions about the UAC status of applicants. It is not clear which of these

determinations would satisfy this element of the proposed class definition as it is written. Exhibit

2 ¶ 25 (2020 Sicard Decl.).

        Next, Plaintiffs fail to take into account how a USCIS determination that it did not have

jurisdiction under the 2013 Memo or an applicant’s change of UAC status would affect the

“pending” nature of the application. Further, in some cases an applicant may file asylum

applications with both USCIS and EOIR. Id. at ¶ 16. The proposed class definition fails to

consider how filing first with EOIR would affect the operative filing date in determining whether

an individual was a UAC “on the date they filed their asylum application with USCIS.”




                                                   15
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 16 of 24



                3. Plaintiffs’ class is further not ascertainable because Plaintiffs
                   misunderstand the USCIS process of receiving and reviewing potential
                   UAC applications and those it considers to be pending.

        It is also not clear exactly what Plaintiffs mean by applications that are or were “pending”

with USCIS. USCIS does not recognize the applications of applicants in proceedings who claim

to be filing as UACs as pending with USCIS until those applications are assessed at the USCIS

Nebraska Service Center (“NSC”) and determined to be potential UAC applications. But it is not

at all clear that Plaintiffs intend the term “pending” to relate only to applications that were accepted

under the NSC’s intake process, as evidenced by their position that this Court’s 2019 Order for

USCIS to retract adverse jurisdictional determinations made while the 2019 Memo was in effect

should include cases that the NSC declined to accept as potential UAC applications.

        The NSC’s processes, and their relationship to USCIS UAC jurisdictional determinations,

require some explanation in order for this point to be understood. Prior to the TVPRA’s initial

jurisdiction provision, USCIS did not have jurisdiction over the asylum claim of any applicant in

removal proceedings. Id. at ¶¶ 4-5. Applicants seeking to file asylum claims with USCIS generally

must file them with a USCIS service center rather than directly with an asylum office. Id. at ¶ 4.

When a service center receives an asylum application from an applicant in removal proceedings,

it generally rejects the filing because USCIS does not have jurisdiction over it. Id. In order to

implement the TVPRA’s UAC asylum jurisdiction provision, therefore, the NSC, which is the

single USCIS service center designated to process potential UAC applications, required UAC

specific procedures. Id. at ¶ 6. In order to identify and avoid rejecting applications over which

USCIS might determine it has jurisdiction under the 2013 Memo, current guidance instructs the

NSC to accept filings from applicants even if they are in removal proceedings if the date of birth

on the application indicates they were under 18 at the time of filing, or if they submitted with the




                                                  16
         Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 17 of 24



filing a copy of the UAC Instruction Sheet (which ICE TAs disseminate to applicants who appear

to be UAC in removal proceedings), or if they provided documentation from the Office of Refugee

Resettlement (“ORR”) showing the applicant was in ORR custody as a UAC. Id. at ¶ 7. The NSC

accepts such applications and codes them as “PRL” to indicate that they are potential UAC

applications over which USCIS may determine that it has jurisdiction. 2 Id. at ¶ 8.

         It is not until applications are so accepted and coded that USCIS could track them as

pending as potential UAC applications. Id. at ¶¶ 8-9. If an applicant in removal proceedings fails

to satisfy one of the requirements to be accepted as a “PRL” filing, the application will not be

accepted as an asylum application, but rather will be processed as a “DEFA” submission. Id. at ¶

7. The “DEFA” submission process is one administered by the NSC through which other

applicants in removal proceedings who wish to apply for asylum defensively before the IJ may

submit the first three pages of their I-589 in order to initiate security check for purposes of the IJ

adjudication of that defensive application. Id. at ¶ 6. The NSC does not process these submissions

as asylum applications and instead processes them as “DEFA” submissions, indicating that they

relate to defensive filings in removal proceedings and were submitted pursuant to this special

process. Id. However, USCIS does not keep a record of specifically why the application was not

accepted and would code all such filings, whether the applicant claimed to be filing as a UAC or

not, as “DEFA” submissions. Id. at 7.

         Thus, while USCIS could identify the applications that it considers to be “pending” because

they were accepted and coded as “PRL” by the NSC, it is not clear that this understanding of the



2
  However, the fact that an application has been coded as “PRL” does not represent a definitive determination of
jurisdiction. Id. USCIS would still have to make the factual determination of whether it can consider the applicant
to have been a UAC on the date of filing, which, as previously discussed, is a fact-intensive analysis under with the
asylum office must first determine whether there is a prior UAC determination that it can adopt, and if there is not,
must then determine whether the applicant met the UAC definition on the date of filing. As also discussed, this
latter determination would often require an interview of the applicant. Id. at ¶¶ 8-9.


                                                         17
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 18 of 24



term “pending” aligns with Plaintiffs’ understanding of the term “pending.” And USCIS could

not easily determine the entire universe of applicants in removal proceedings who ever attempted

to file an application with USCIS that was rejected or processed as a “DEFA” submission and who

also met the other elements of the proposed class definition. For example, an application submitted

by an applicant in removal proceedings who was over 18 years old at the time of filing but who

did not provide a copy of the UAC Instruction Sheet or documentation that they were in ORR

custody as a UAC would be processed as a “DEFA” submission, would not be considered pending

by USCIS, and could not be tracked as a pending case. It is not clear whether Plaintiffs intend the

term “pending” in the proposed class definition to include such an application.

       As the variety of issues above exemplify, Plaintiffs’ proposed class definition is vague,

overly broad, and at best, merely identifies a group of potential class members that would require

detailed fact-finding to determine which individuals failed to meet the UAC definition on the date

they filed their asylum application with USCIS.

         B. THE PROPOSED CLASS DOES NOT SATISFY              THE   COMMONALITY REQUIREMENT
            UNDER RULE 23(A)(2).

       Plaintiffs fail to demonstrate that there are “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). The putative class’ “claims must depend upon a common contention”

and “[t]hat common contention . . . must be of such a nature that it is capable of classwide

resolution — which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc., 564 U.S. at

349. “What matters to class certification . . . is not the raising of common questions — even in

droves — but, rather the capacity of a classwide proceeding to generate common answers apt to

drive the resolution of the litigation.” Id. “Dissimilarities within the proposed class are what have

the potential to impede the generation of common answers.” Id. at 350 (citation omitted). Taken



                                                 18
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 19 of 24



as a whole, there are too many dissimilarities between and among the class members, making it

impossible for the Court to make a classwide resolution “in one stroke.” Id. at 349.

               1. Plaintiffs’ proposed class should not be certified because there is no
                  question of law or fact common to all class members.

       Plaintiffs argue that “a single question at the core of this case: the legality, in substance

and in process, of the 2019 Redetermination Memo” and its “subsidiary questions” are common

to the entire class. ECF No. 117-1 at 16. This is clearly not the case. “Whether implementation

of the 2019 Redetermination Memo constitutes arbitrary and capricious agency action, whether it

violates due process to apply the 2019 Redetermination Memo’s policy to individuals who had

been determined to be UACs while the 2013 Kim Memorandum has been in effect but did not file

asylum applications until after 18 or before being reunited with parents or legal guardians” are not

questions that currently affect any applicants who have filed with USCIS because USCIS has

rescinded the 2019 Memo, retracted all its jurisdictional determinations under it, and has not

applied it to any case since it was rescinded. Id.; Exhibit 2 ¶¶ 10-11 (2020 Sicard Decl.).

        Further, “[w]hether USCIS may deny jurisdiction based on novel ‘affirmative acts’ such

as EOIR jurisdictional determinations consistent with their practice under the 2013 Kim

Memorandum” is not a question common to all members of the proposed class because not all

individuals so described have received EOIR jurisdictional determinations. ECF No. 117-1 at 16.

Nor is it even accurate to speculate that all members of this class will eventually receive EOIR

jurisdictional determinations because their cases could be resolved in other ways, such as by

obtaining another remedy or not being found removable.




                                                19
        Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 20 of 24



                2. Plaintiffs’ proposed class should also not be certified because members of
                   the proposed class are in a variety of procedural postures regarding their
                   asylum applications.

        If it were possible to identify all members of the proposed class, the class members would

include applicants in whose cases the determinative legal issues vary widely. For example, the

class would include applicants over whose applications USCIS has taken jurisdiction under the

2013 Memo, but for whom USCIS has not yet completed adjudication, and applicants over whose

applications USCIS will ultimately take jurisdiction under the 2013 Memo, but where the

jurisdictional determination has not yet been made. Exhibit 2 ¶ 28 (2020 Sicard Decl.). Further,

the class includes applicants that USCIS would not have adjudicated even under the 2013 Memo,

including those individuals who turned 18 while in HHS custody who were then transferred to ICE

and filed asylum applications subsequent to this change in custody. It would also include

applicants whose applications were not accepted because they are subject to 8 C.F.R.

208(a)(2)(c)’s bar to applying for an alien who had previously applied for asylum and had such

application denied.

       Additionally, Plaintiffs’ proposed class would include applicants whose claims USCIS did

not adjudicate on the merits but for whom closing of the case was still warranted because of the

applicant’s failure to comply with identity check or interview requirements. Id. at ¶ 29. Under 8

C.F.R. 208.10 (and the Affirmative Asylum Procedures Manual (“AAPM”), Section III.I, Failure

to Appear), all applicants, regardless of age, are required to submit press prints, a digital signature,

and a full-frontal photograph for biometrics collection. If an applicant fails without good cause to

appear for a biometrics appointment, USCIS may close the case and return it to removal

proceedings. Similarly, if an applicant is scheduled for an asylum office interview and fails to

appear, the case can also be closed and returned to removal proceedings. For unrepresented UAC




                                                  20
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 21 of 24



applicants, the AAPM provides for one automatic rescheduled interview. If a represented UAC

applicant fails to appear, or if an unrepresented UAC applicant fails to appear for a rescheduled

interview, USCIS can excuse the failure if the applicant shows good cause for the failure to appear

within 45 days. If no good cause is shown within this period of time, however, USCIS may close

the case and return it to removal proceedings. An applicant might also seek to withdraw their

asylum application and waive any right they might have to USCIS initial jurisdiction over the

asylum claim. If such an applicant executes a knowing, willing, and effective withdrawal and

waiver, USCIS may close the case and not adjudicate the merits for this reason. Id. at ¶ 30.

               3. Plaintiffs’ proposed class should further not be certified because a class
                  action is not the appropriate method for resolving Plaintiffs’ alleged Due
                  Process harms.

       To the extent the Due Process issue remains in the case, the Supreme Court has recognized

that a class action may not be the proper vehicle to resolve such issues because of the flexibility

inherent in a Due Process analysis. Jennings v. Rodriguez, 138 S. Ct. 830, 852 (2018) (“[D]ue

process is flexible…and it calls for such procedural protections as the particular situation

demands.”) (citation omitted); see also Goss v. Lopez, 419 U.S. 565, 577 (1975) (“the

interpretation and application of the Due Process Clause are intensely practical matters and [] the

very nature of due process negates any concept of inflexible procedures universally applicable to

every imaginable situation.”) (citation omitted). Plaintiffs’ Due Process claim depends on USCIS’

retroactive application of the 2019 Memo to those applications USCIS would have otherwise

adjudicated on the merits under the 2013 Memo. However, as discussed above, Plaintiffs’ class

definition includes purported UAC applicants whose applications would have been outside the

jurisdiction of the 2013 Memo. Thus, because due process is a flexible concept, the dissimilarities

in Plaintiffs’ proposed class – particularly, the inclusion of UACs whose asylum applications




                                                21
           Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 22 of 24



USCIS would not have adjudicated on the merits even under the 2013 Memo – would require the

Court to engage in fact-intensive analyses of each putative class member.

             C. THE PROPOSED CLASS DOES NOT SATISFY THE TYPICALITY REQUIREMENT
                UNDER RULE 23(A)(3).

           Plaintiffs fail to demonstrate that “the claims or defenses of the representative parties are

typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The typicality requirement

of Rule 23(a)(3) “derives its independent legal significance from its ability to screen out class

actions in which the legal or factual position of the representatives is markedly different from that

of other members of the class even though common issues of law or fact are present.” Marcus v.

BMW of N. Am., LLC, 687 F.3d 583, 598 (3d Cir. 2012). Accordingly, “a class representative must

be part of the class and possess the same interest and suffer the same injury as the class member.”

Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 156 (1982). As the Supreme Court has explained,

the inquiries under the typicality and commonality requirements of Rule 23(a) “tend to merge.”

Id. at 157 N.13. Thus, Plaintiffs’ proposed class does not meet the typicality requirement for

similar reasons as those explained above in the commonality section.

           Plaintiffs cannot establish that USCIS “acted or refused to act” on a ground that applies

generally to the class since USCIS has not issued any decisions to J.O.P, M.A.L.C., or M.E.R.E.

regarding the acceptance or rejection of their asylum applications. 3 The class as framed turns on

the application of the 2019 Memo to class members. However, jurisdiction has not yet been

determined for many of those described in the proposed class. Without jurisdictional decisions,

the Plaintiffs cannot assert that the 2019 Memo has been applied to them. In fact, Defendants

maintain that they have retracted decisions applying the 2019 Memo to decline USCIS jurisdiction

for all of the named Plaintiffs as well as for all applications pending before it, and that they have


3
    On July 1, 2020, USCIS issued a letter to K.A.R.C. granting him asylum.


                                                         22
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 23 of 24



applied the 2013 Memo to all of these cases. Exhibit 2 ¶¶ 10-11 (2020 Sicard Decl.). While there

is a factual question as to whether deference to IJ jurisdiction predated the 2019 Memo, this only

applies to E.D.G and likely only a small subsection of Plaintiffs’ proposed class.

       Additionally, class members have not suffered the same injury as USCIS has various

reasons for not adjudicating an individual’s asylum application on the merits outside of deferring

to IJ jurisdictional determinations. Plaintiffs allege that all members of the class are harmed by

USCIS’ failure to independently adjudicate UAC asylum applications per the 2013 Memo.

However, as discussed in the commonality section above, Plaintiffs’ class definition would contain

individuals whose asylum applications were not adjudicated on the merits but nonetheless who are

outside the scope of Plaintiffs’ alleged harms. Overall, these dissimilarities between and among

the class members make the legal and factual positions of the representatives markedly different

from that of other members of the class.

                                           CONCLUSION

       For the foregoing reasons, because Plaintiffs have failed to satisfy their burden under Rule

23(a), this Court should deny Plaintiffs’ Motion for Class Certification.


                                             Respectfully submitted,


                                              Robert K. Hur
                                              United States Attorney

                                                /s/ Allen Loucks
                                              Allen Loucks
                                              Assistant United States Attorneys
                                              36 S. Charles St., 4th Floor
                                              Baltimore, Maryland 21201
                                              (410) 209-4800

                                             Counsel for Defendants




                                                23
       Case 8:19-cv-01944-GJH Document 126 Filed 07/13/20 Page 24 of 24



                              CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 13th day of July a copy of the foregoing

Defendants’ Opposition To Motion To Certify Class was electronically filed and served on all

counsel of record via the Court’s CM/ECF system.


                                             Respectfully submitted,



                                                        /s/
                                             Allen Loucks
                                             Assistant United States Attorney




                                              24
